Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of PCT/CN2019/124015.
The amendment filed on June 16, 2022 has been entered.  No new matter has been entered.	 

Response to Amendments/Arguments
Claim 4 has been amended to limit the polynucleotide to the polynucleotide sequence of SEQ ID NO:1 and is no longer is indefinite.  Therefore, the rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn. 

Claim 4 has been amended to limit the polynucleotide to the polynucleotide sequence of SEQ ID NO:1 and meets the written description requirement and enablement requirement.  Therefore, the rejections of claim 4 under 35 U.S.C. 112(a) have been withdrawn. 

Statement of Deposit of Biological Material
At page 5 of the Remarks filed on June 16, 2022, Applicant states that Mucor circinelloides deposited with an accession number of CGMCC No. 15887 will be available to the public under the conditions set forth in 37 CFR 1.808.  Therefore, the rejection of claim 4 under 35 U.S.C. 112(a) has been withdrawn.

Election/Restrictions
Claim 4 is allowable. The restriction requirement between Inventions I and II and the election of species requirement, as set forth in the Office action mailed on August 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 17, 2021 is withdrawn.  Claims 5, 13-18, and 23, directed to a non-elected species and Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 22, directed to a non-elected species, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Shan on June 23, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claim 22.

Allowable Subject Matter
Claims 4-5, 13-18, and 23 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses a polynucleotide of SEQ ID NO:1 encoding encoding a polypeptide having γ-linolenic acid elongase activity, see Mukerji (US 6,677,145 – cited previously on form PTO-892) and Zank (US 2017/0016015 – cited previously on form PTO-892).  However, the prior art does not disclose the specific strain Mucor circinelloides deposited with an accession number of CGMCC No. 15887 comprising the polynucleotide of SEQ ID NO:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652